DETAILED ACTION
	This action is in response to the initial filing filed on March 10, 2022.  Claims 1-20 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The Information Disclosure Statements filed 3/10/2022 and 8/18/2020 have been considered. Initialed copies of the Form 1449 are enclosed herewith.



Claim Objections
Claim 9 is objected to because of the following informalities:  The claim recites “the at least one prior temporary association” which lacks antecedent basis in lines 4-5.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  A period is missing at the end of the limitation.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11301890. Although the claims at issue are not identical, they are not patentably distinct from each other, see table below.
Application 17691348
US Patent 11301890
one or more sensors configured to track operation of a vehicle by a driver during at least one temporary association with the vehicle; 
one or more sensors configured to track operation of a vehicle by a driver, wherein the driver has a cumulative driver rating reflective of at least one prior performance by the driver during at least one prior temporary association with the vehicle;
one or more processors communicatively coupled to the one or more sensors, wherein the one or more processors are configured to:
one or more processors communicatively coupled to the one or more sensors, wherein the one or more processors are configured to:
collect, from the one or more sensors, vehicle operational data during the at least one temporary association with the vehicle;
collect, from the one or more sensors, vehicle operational data having a temporary association with the vehicle;

identify, from the vehicle operational data, a driving event; 
calculate, based on the vehicle operational data, a driving score;
calculate, based on the vehicle operational data and the driving event, a quantitative driving score for a trip;

adjust the cumulative driver rating for the driver to reflect the quantitative driving score;
and determine whether the driver qualifies for a reward based on whether the driving score has maintained at least a threshold rating over a course of the at least one temporary association.
and determine that the driver qualifies for a reward when the cumulative driver rating has maintained at least a threshold rating over a course of the temporary association and the at least one prior temporary association.








Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Independent claims 1, 9, and 15 recite the limitations, "one or more sensors configured to track operation of a vehicle by a driver during at least one temporary association with the vehicle; one or more processors communicatively coupled to the one or more sensors, wherein the one or more processors are configured to: collect, from the one or more sensors, vehicle operational data during the at least one temporary association with the vehicle; calculate, based on the vehicle operational data, a driving score; and determine whether the driver qualifies for a reward based on whether the driving score has maintained at least a threshold rating over a course of the at least one temporary association.”
Independent claims 1, 9, and 15 recite the limitations, “collect, from the one or more sensors, vehicle operational data during the at least one temporary association with the vehicle; calculate, based on the vehicle operational data, a driving score; and determine whether the driver qualifies for a reward based on whether the driving score has maintained at least a threshold rating over a course of the at least one temporary association." which is directed to the abstract ideas of mathematical relationships, mathematical calculations, and certain methods organizing human activity under commercial or legal interaction (advertising, marketing, or sales activity or behaviors).  First, the invention is directed to determining a driving score based on mathematical computations or relationship associated with a plurality of a parameters.  Second, the invention is directed to advertising or sales activity or behaviors as to entice the user to drive safely to earn rewards.    
The recited claim limitations do not recite a device or computer actively performing the steps recited. Additionally, under step 2A of "integration into a practical application" requires:
•    Improvement to the functioning of a computer, or an improvement to any other technology or technical field
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
•    Applying the judicial exception with, or by use of a particular machine.
•    Effecting a transformation or reduction of a particular article to a different state or thing
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The applicant has not shown or demonstrated any of the requirements described above under "integration into a practical application" under step 2A. Specifically, the applicant's limitations are not "integrated into a practical application" because they are adding words "apply it" with the judicial exception, or mere instructions to implement an abstract idea merely as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Additionally, improvements to the functioning of a computer or any other technology or technical field has not been shown or disclosed (see MPEP 2106.05(a)).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Specifically, the applicant’s limitations are not “significantly more” because they are adding words “apply it” with the judicial exception, or mere instructions to implement an abstract idea merely as a tool to perform an abstract idea (see MPEP 2106.05(f)).  The applicant’s claimed limitations do not demonstrate an improvement to another technology or technical field, an improvement to the functioning of the computer itself, effecting a transformation or reduction of particular article to a different state or thing, a specific limitation other than what is well-understood routine and conventional in the field and meaningful limitations beyond generally linking use of the judicial exception to a particular technological environment. The current application does not amount to 'significantly more' than the abstract idea as described above. The claim does not include additional elements or limitations individually or in combination that are sufficient to amount to significantly more than the judicial exception. Specifically, the individual elements of a one or more sensors, one or more processors, vehicle, memory, and nontransitory computer readable medium amount to no more than implementing an idea with a computerized system and they are adding words “apply it” with the judicial exception, or mere instructions to implement an abstract idea merely as a tool to perform an abstract idea. The additional elements taken in combination add nothing more than what is present when the elements are considered individually. Therefore, based on the two-part Alice Corp. analysis, there are no meaningful limitations in the claims that transform the exception (i.e., abstract idea) into a patent eligible application.   
Dependent claims 2-8, 10-14, and 16-20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  The following dependent claims 2-3, 5-6, 11, 16-17, and 19-20 recite the elements (“processors”) do not amount to significantly more than the judicial exception.  Dependent claims 2-8, 10-14, and 16-20 do not recite additional elements that amount to significantly more than the judicial exception.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-11, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gompert et al. US Publication 20130332004 A1.
Claim 1:
	As per claim 1, Gompert teaches the system comprising:
one or more sensors configured to track operation of a vehicle by a driver during at least one temporary association with the vehicle (paragraphs 0145, 0148 0153, 0157 “In some versions, the VDM 10 may assign all recorded vehicle and driver data to the particular driver which is logged on when the data is recorded, for the entire "run" during which the driver was logged in. The "run" ends when the currently logged on driver is logged off. Logoff occurs when another driver is logged on to the system, when no ignition signal 526 signal is detected or no engine rotation signal 24 is detected for a particular duration of time (for example one minute), or when the currently logged on driver logs off of the system. This system logoff may occur when the currently logged on driver performs another logon procedure, for example by swiping the same card through a card reader. The VDM 10 may then confirm the logoff with a tone, for example a different tone or different tone pattern than the logon tone or tone pattern. This may be a double beep for logoff, and a single beep for logon. The VDM 10 may retain in its memory the information about the current driver through the entire vehicle mission or "run," even in the vent of data downloads from VDM 10, uploads, and/or power fail situations.”, “FIG. 5 illustrates examples various devices and/or signals which may be communicably coupled with the VDM 10 and/or which the VDM 10 may be configured to receive or provide, based on a communicable coupling with the vehicle's on board diagnostic and internal systems 20, according to embodiments of the present invention. For example, a vehicle 101 may have headlights 502, windshield wipers 506, a window position sensor 508 or indicator, a sound system and/or radio 510, engine diagnostics codes 512, for example codes indicating a temperature, oil pressure, maintenance, and/or engine fault condition. The vehicle 101 may further include a speedometer 516, which may be configured to provide a signal about the vehicle's speed, a seat weight and/or proximity sensor 518, a tire pressure indicator 520, a door status indicator 522 (for example, a code or device indicating whether a particular door is ajar), a fuel gauge 524, an ignition indicator 526, an heating, ventilation, and/or air conditioning (HVAC) system 528, an odometer 530 configured to indicate a vehicle's mileage, or distance traveled, as of a particular time, a lighting system 532, and a reverse activation indicator 534, which may be a code or device that indicates when the vehicle has been placed into reverse gear, according to embodiments of the present invention. The VDM 10 may also be communicably coupled with an airbag sensor 536, in order to enter into the vehicle data record information about airbag deployment, according to embodiments of the present invention. The VDM 10 may also be communicably coupled to a throttle position sensor 538, in order to enter into the vehicle data record information about whether the driver intended to accelerate or idle, for example. The VDM 10 may also be communicably coupled to a barometer or barometric pressure sensor 540, for example a device or signal that measures or represents a barometric manifold absolute pressure, or simple barometric pressure, according to embodiments of the present invention.” and “A VDM 10 according to embodiments of the present invention creates a vehicle record, for example a vehicle driving safety record, based on various types of information which may include, without limitation, driver identification information, seatbelt information, vehicle backing information, force information, and speed information, according to embodiments of the present invention.”); 

one or more processors communicatively coupled to the one or more sensors, wherein the one or more processors are configured to (paragraphs 0109 and 0143, “processors” and “According to some embodiments of the present invention, the VDM 10 is a box, housing, frame, and/or enclosure which includes a processor and a memory with instructions for carrying out the VDM’s 10 functions as described herein, and which communicably coupled to various devices and/or sensors within the vehicle 1010, as well as to the network 12, according to embodiments of the present invention.”): 

collect, from the one or more sensors, vehicle operational data during the at least one temporary association with the vehicle (paragraphs 0049-0051, 0145, and 0148 “A method for vehicle data management according to embodiments of the present invention includes receiving a speed value from a speed sensing device located on the emergency vehicle, receiving an indication of an identity of a current driver of the emergency vehicle, establishing a vehicle data record, determining a safety score for the current driver based at least partially on the vehicle data record, adjusting a speed limit based on the determination, and creating a flag in the vehicle record when the speed value is higher than the speed limit.” and “The method of paragraphs [0049] or [0050], wherein the current driver is a first current driver, wherein the safety score is a first safety score, the method further including receiving an indication of an identity of a second current driver of the emergency vehicle, updating the vehicle data record to reflect a driver change from the first current driver to the second current driver, determining a second safety score for the second current driver based at least partially on the vehicle data record, and adjusting the speed limit based on the determination of the second safety score.” and “FIG. 5 illustrates examples various devices and/or signals which may be communicably coupled with the VDM 10 and/or which the VDM 10 may be configured to receive or provide, based on a communicable coupling with the vehicle's on board diagnostic and internal systems 20, according to embodiments of the present invention. For example, a vehicle 101 may have headlights 502, windshield wipers 506, a window position sensor 508 or indicator, a sound system and/or radio 510, engine diagnostics codes 512, for example codes indicating a temperature, oil pressure, maintenance, and/or engine fault condition. The vehicle 101 may further include a speedometer 516, which may be configured to provide a signal about the vehicle's speed, a seat weight and/or proximity sensor 518, a tire pressure indicator 520, a door status indicator 522 (for example, a code or device indicating whether a particular door is ajar), a fuel gauge 524, an ignition indicator 526, an heating, ventilation, and/or air conditioning (HVAC) system 528, an odometer 530 configured to indicate a vehicle's mileage, or distance traveled, as of a particular time, a lighting system 532, and a reverse activation indicator 534, which may be a code or device that indicates when the vehicle has been placed into reverse gear, according to embodiments of the present invention. The VDM 10 may also be communicably coupled with an airbag sensor 536, in order to enter into the vehicle data record information about airbag deployment, according to embodiments of the present invention. The VDM 10 may also be communicably coupled to a throttle position sensor 538, in order to enter into the vehicle data record information about whether the driver intended to accelerate or idle, for example. The VDM 10 may also be communicably coupled to a barometer or barometric pressure sensor 540, for example a device or signal that measures or represents a barometric manifold absolute pressure, or simple barometric pressure, according to embodiments of the present invention.”); 



calculate, based on the vehicle operational data, a driving score (paragraph 0049-0051 “A method for vehicle data management according to embodiments of the present invention includes receiving a speed value from a speed sensing device located on the emergency vehicle, receiving an indication of an identity of a current driver of the emergency vehicle, establishing a vehicle data record, determining a safety score for the current driver based at least partially on the vehicle data record, adjusting a speed limit based on the determination, and creating a flag in the vehicle record when the speed value is higher than the speed limit.”); 

and determine whether the driver qualifies for a reward based on whether the driving score has maintained at least a threshold rating over a course of the at least one temporary association (paragraphs 0237 and 0153 “The VDM 10 may also be configured to provide a reward and/or incentive system for drivers 112 or crew members 114, according to embodiments of the present invention. For example, when a driver 112 logs in to a particular VDM 10 via crew ID device 14, and the VDM 10 queries database 130 and determines that the driver 112 has a driving safety score that exceeds a user-defined threshold, the VDM 10 may activate the sound system or radio device 510 for entertainment between runs, may activate a seat warmer system, an air conditioning or heating system, or other entertainment or luxury items that are normally optional, but which may be activated as a reward for safe driving. When a driver 112 logs in to the VDM 10, the VDM 10 may display (e.g. via video display device 40 or via a web browser interface when the driver 112 accesses data from a remote workstation 122) a graphic or point reward interface, which may also permit the driver to use points gathered for safe driving scores to redeem prizes or vacation time, according to embodiments of the present invention. The VDM 10 may also be configured to activate a Wi-Fi hot spot for internet access, as a reward for certain safety performance, according to embodiments of the present invention.”).

Claim 9:
	As per claim 9, Gompert teaches a method comprising:
collecting, by one or more processors and from one or more sensors, vehicle operational data during at least one temporary association with a vehicle, wherein the one or more sensors are configured to track operation of the vehicle by a driver during the at least one prior temporary association with the vehicle (paragraphs 0145, 0148 0153, 0157, and 0049-0051“In some versions, the VDM 10 may assign all recorded vehicle and driver data to the particular driver which is logged on when the data is recorded, for the entire "run" during which the driver was logged in. The "run" ends when the currently logged on driver is logged off. Logoff occurs when another driver is logged on to the system, when no ignition signal 526 signal is detected or no engine rotation signal 24 is detected for a particular duration of time (for example one minute), or when the currently logged on driver logs off of the system. This system logoff may occur when the currently logged on driver performs another logon procedure, for example by swiping the same card through a card reader. The VDM 10 may then confirm the logoff with a tone, for example a different tone or different tone pattern than the logon tone or tone pattern. This may be a double beep for logoff, and a single beep for logon. The VDM 10 may retain in its memory the information about the current driver through the entire vehicle mission or "run," even in the vent of data downloads from VDM 10, uploads, and/or power fail situations.”, “FIG. 5 illustrates examples various devices and/or signals which may be communicably coupled with the VDM 10 and/or which the VDM 10 may be configured to receive or provide, based on a communicable coupling with the vehicle's on board diagnostic and internal systems 20, according to embodiments of the present invention. For example, a vehicle 101 may have headlights 502, windshield wipers 506, a window position sensor 508 or indicator, a sound system and/or radio 510, engine diagnostics codes 512, for example codes indicating a temperature, oil pressure, maintenance, and/or engine fault condition. The vehicle 101 may further include a speedometer 516, which may be configured to provide a signal about the vehicle's speed, a seat weight and/or proximity sensor 518, a tire pressure indicator 520, a door status indicator 522 (for example, a code or device indicating whether a particular door is ajar), a fuel gauge 524, an ignition indicator 526, an heating, ventilation, and/or air conditioning (HVAC) system 528, an odometer 530 configured to indicate a vehicle's mileage, or distance traveled, as of a particular time, a lighting system 532, and a reverse activation indicator 534, which may be a code or device that indicates when the vehicle has been placed into reverse gear, according to embodiments of the present invention. The VDM 10 may also be communicably coupled with an airbag sensor 536, in order to enter into the vehicle data record information about airbag deployment, according to embodiments of the present invention. The VDM 10 may also be communicably coupled to a throttle position sensor 538, in order to enter into the vehicle data record information about whether the driver intended to accelerate or idle, for example. The VDM 10 may also be communicably coupled to a barometer or barometric pressure sensor 540, for example a device or signal that measures or represents a barometric manifold absolute pressure, or simple barometric pressure, according to embodiments of the present invention.” and “A VDM 10 according to embodiments of the present invention creates a vehicle record, for example a vehicle driving safety record, based on various types of information which may include, without limitation, driver identification information, seatbelt information, vehicle backing information, force information, and speed information, according to embodiments of the present invention.” “A method for vehicle data management according to embodiments of the present invention includes receiving a speed value from a speed sensing device located on the emergency vehicle, receiving an indication of an identity of a current driver of the emergency vehicle, establishing a vehicle data record, determining a safety score for the current driver based at least partially on the vehicle data record, adjusting a speed limit based on the determination, and creating a flag in the vehicle record when the speed value is higher than the speed limit.” and “The method of paragraphs [0049] or [0050], wherein the current driver is a first current driver, wherein the safety score is a first safety score, the method further including receiving an indication of an identity of a second current driver of the emergency vehicle, updating the vehicle data record to reflect a driver change from the first current driver to the second current driver, determining a second safety score for the second current driver based at least partially on the vehicle data record, and adjusting the speed limit based on the determination of the second safety score.”);

calculating, by the one or more processors and based on the vehicle operational data, a driving score (paragraph 0049-0051 “A method for vehicle data management according to embodiments of the present invention includes receiving a speed value from a speed sensing device located on the emergency vehicle, receiving an indication of an identity of a current driver of the emergency vehicle, establishing a vehicle data record, determining a safety score for the current driver based at least partially on the vehicle data record, adjusting a speed limit based on the determination, and creating a flag in the vehicle record when the speed value is higher than the speed limit.”);  

and determining, by the one or more processors, whether the driver qualifies for a reward based on whether the driving score has maintained at least a threshold rating over a course of the at least one temporary association (paragraphs 0237 and 0153 “The VDM 10 may also be configured to provide a reward and/or incentive system for drivers 112 or crew members 114, according to embodiments of the present invention. For example, when a driver 112 logs in to a particular VDM 10 via crew ID device 14, and the VDM 10 queries database 130 and determines that the driver 112 has a driving safety score that exceeds a user-defined threshold, the VDM 10 may activate the sound system or radio device 510 for entertainment between runs, may activate a seat warmer system, an air conditioning or heating system, or other entertainment or luxury items that are normally optional, but which may be activated as a reward for safe driving. When a driver 112 logs in to the VDM 10, the VDM 10 may display (e.g. via video display device 40 or via a web browser interface when the driver 112 accesses data from a remote workstation 122) a graphic or point reward interface, which may also permit the driver to use points gathered for safe driving scores to redeem prizes or vacation time, according to embodiments of the present invention. The VDM 10 may also be configured to activate a Wi-Fi hot spot for internet access, as a reward for certain safety performance, according to embodiments of the present invention.”)..

Claim 15:
	As per claim 15, Gompert teaches a non-transitory computer-readable storage medium comprising:
receive, from one or more sensors, vehicle operational data during at least one temporary association with a vehicle, wherein the one or more sensors are configured to track operation of the vehicle by a driver during the at least one prior temporary association with the vehicle ( (paragraphs 0145, 0148 0153, 0157, and 0049-0051 “In some versions, the VDM 10 may assign all recorded vehicle and driver data to the particular driver which is logged on when the data is recorded, for the entire "run" during which the driver was logged in. The "run" ends when the currently logged on driver is logged off. Logoff occurs when another driver is logged on to the system, when no ignition signal 526 signal is detected or no engine rotation signal 24 is detected for a particular duration of time (for example one minute), or when the currently logged on driver logs off of the system. This system logoff may occur when the currently logged on driver performs another logon procedure, for example by swiping the same card through a card reader. The VDM 10 may then confirm the logoff with a tone, for example a different tone or different tone pattern than the logon tone or tone pattern. This may be a double beep for logoff, and a single beep for logon. The VDM 10 may retain in its memory the information about the current driver through the entire vehicle mission or "run," even in the vent of data downloads from VDM 10, uploads, and/or power fail situations.”, “FIG. 5 illustrates examples various devices and/or signals which may be communicably coupled with the VDM 10 and/or which the VDM 10 may be configured to receive or provide, based on a communicable coupling with the vehicle's on board diagnostic and internal systems 20, according to embodiments of the present invention. For example, a vehicle 101 may have headlights 502, windshield wipers 506, a window position sensor 508 or indicator, a sound system and/or radio 510, engine diagnostics codes 512, for example codes indicating a temperature, oil pressure, maintenance, and/or engine fault condition. The vehicle 101 may further include a speedometer 516, which may be configured to provide a signal about the vehicle's speed, a seat weight and/or proximity sensor 518, a tire pressure indicator 520, a door status indicator 522 (for example, a code or device indicating whether a particular door is ajar), a fuel gauge 524, an ignition indicator 526, an heating, ventilation, and/or air conditioning (HVAC) system 528, an odometer 530 configured to indicate a vehicle's mileage, or distance traveled, as of a particular time, a lighting system 532, and a reverse activation indicator 534, which may be a code or device that indicates when the vehicle has been placed into reverse gear, according to embodiments of the present invention. The VDM 10 may also be communicably coupled with an airbag sensor 536, in order to enter into the vehicle data record information about airbag deployment, according to embodiments of the present invention. The VDM 10 may also be communicably coupled to a throttle position sensor 538, in order to enter into the vehicle data record information about whether the driver intended to accelerate or idle, for example. The VDM 10 may also be communicably coupled to a barometer or barometric pressure sensor 540, for example a device or signal that measures or represents a barometric manifold absolute pressure, or simple barometric pressure, according to embodiments of the present invention.” and “A VDM 10 according to embodiments of the present invention creates a vehicle record, for example a vehicle driving safety record, based on various types of information which may include, without limitation, driver identification information, seatbelt information, vehicle backing information, force information, and speed information, according to embodiments of the present invention.” “A method for vehicle data management according to embodiments of the present invention includes receiving a speed value from a speed sensing device located on the emergency vehicle, receiving an indication of an identity of a current driver of the emergency vehicle, establishing a vehicle data record, determining a safety score for the current driver based at least partially on the vehicle data record, adjusting a speed limit based on the determination, and creating a flag in the vehicle record when the speed value is higher than the speed limit.” and “The method of paragraphs [0049] or [0050], wherein the current driver is a first current driver, wherein the safety score is a first safety score, the method further including receiving an indication of an identity of a second current driver of the emergency vehicle, updating the vehicle data record to reflect a driver change from the first current driver to the second current driver, determining a second safety score for the second current driver based at least partially on the vehicle data record, and adjusting the speed limit based on the determination of the second safety score.”);

calculate a driving score based on the vehicle operational data (paragraph 0049-0051 “A method for vehicle data management according to embodiments of the present invention includes receiving a speed value from a speed sensing device located on the emergency vehicle, receiving an indication of an identity of a current driver of the emergency vehicle, establishing a vehicle data record, determining a safety score for the current driver based at least partially on the vehicle data record, adjusting a speed limit based on the determination, and creating a flag in the vehicle record when the speed value is higher than the speed limit.”);   




and determine whether the driver qualifies for a reward based on whether the driving score has maintained at least a threshold rating over a course of the at least one temporary association (paragraph 0237 and 0153 “The VDM 10 may also be configured to provide a reward and/or incentive system for drivers 112 or crew members 114, according to embodiments of the present invention. For example, when a driver 112 logs in to a particular VDM 10 via crew ID device 14, and the VDM 10 queries database 130 and determines that the driver 112 has a driving safety score that exceeds a user-defined threshold, the VDM 10 may activate the sound system or radio device 510 for entertainment between runs, may activate a seat warmer system, an air conditioning or heating system, or other entertainment or luxury items that are normally optional, but which may be activated as a reward for safe driving. When a driver 112 logs in to the VDM 10, the VDM 10 may display (e.g. via video display device 40 or via a web browser interface when the driver 112 accesses data from a remote workstation 122) a graphic or point reward interface, which may also permit the driver to use points gathered for safe driving scores to redeem prizes or vacation time, according to embodiments of the present invention. The VDM 10 may also be configured to activate a Wi-Fi hot spot for internet access, as a reward for certain safety performance, according to embodiments of the present invention.”)..









Claims 2, 10, and 16:	
	As per claims 2,10, and 16, Gompert teaches the system, method, and non-transitory computer readable medium of claims 1, 9, and 15 as described above and further teaches wherein:
 the threshold rating is a first threshold rating (paragraph 0237),
the reward is a first reward (paragraph 0237),
 the one or more processors are configured to determine that the driver qualifies for the first reward when the driving score has maintained at least the first threshold rating (paragraphs 0237 and 0143), and the one or more processors are configured to determine that the driver qualifies for a second reward when the driving score has maintained at least a second threshold rating over the course of the at least one temporary association (paragraphs 0237, 0051, and 0153).

Claims 3, 11, and 17:
	As per claims 3, 11, and 17, Gompert teaches the system, method, and nontransitory computer readable medium of claims 1, 9, and 15 as described above and further teaches wherein: the at least one temporary association is created by enabling the driver to log into an application executing on the one or more processors (paragraphs 0120 and 0153).

Claims 7 and 14:
As per claims 7 and 14, Gompert teaches the system and method of claims 1 and 9 as described above and further teaches wherein: the at least one temporary association is created by detecting the driver via biometrics (paragraphs 0120 and 0152-0153).



Claim 8:
	As per claim 8, Gompert teaches the system of claim 1 as described above and further teaches wherein the driving score is a quantitative driving score or a qualitative driving score (paragraphs 0049, 0215, and 0237).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6, 12-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gompert et al. US Publication 20130332004 A1 in view of Bryer et al. US Patent 10445758 B1. 
Claims 4, 12, and 18:
	As per claims 4, 12, and 18, Gompert teaches the system, method, nontransitory computer readable medium of claims 1, 9, and 15 as described above but does not teach wherein the reward is associated with a vehicle insurance policy driver of the driver.  However, Bryer teaches Providing Rewards Based on Driving Behaviors Detected by a Mobile Computing Device and further teaches, “For example, an insurance company server 101 may periodically calculate driver scores for one or more of the insurance company's customers, and may use the driver scores to perform insurance analyses and determinations (e.g., determine driver rewards).” (column 6, line 64 to column 7, line 1) and “The driving analysis and reward system 202 may include a reward calculation module 234 that calculates or otherwise determines a reward based on a driver score associated with an insurance policy.” (column 20, lines 53-56).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gompert to include wherein the reward is associated with a vehicle insurance policy driver of the driver as taught by Bryer in order to incentivize the user to drive safely and save money.   

Claims 5, 13, and 19:
	As per claims 5, 13, and 19, Gompert teaches the system, methods, and nontransitory computer readable medium of claims 1, 9, and 15 as described above and further teaches wherein:
and the one or more processors are further configured to adjust the cumulative driver rating for the driver to reflect the driving score and determine that the driver qualifies for the reward when the adjusted cumulative driver rating has maintained at least the threshold rating (paragraph 0237).

Gompert does not teach the driver has a cumulative driver rating reflective of at least one prior performance by the driver during at least one prior temporary association with the vehicle.  However, Bryer teaches Providing Rewards Based on Driving Behaviors Detected by a Mobile Computing Device and further teaches, “In FIG. 10J another example of an interface display 1000j of a trip monitoring application is shown. The interface display 1000j may present overall trip performance information at the mobile computing device. As shown by way of example in FIG. 10J, the overall trip performance information may include an overall score 1062 for the driver, an estimated reward 1064 for the current reward period, a previous reward 1066 for the previous reward period, a total number of trips 1068 taken by the user, an overall score comparison 1070 between the user and other drivers, and a list of driving performance metric summaries 1072. The overall score 1062 for the user may be an aggregate score based on the individual trip scores for trips taken by the user.”  (column 47, lines 25-37).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gompert to include the driver has a cumulative driver rating reflective of at least one prior performance by the driver during at least one prior temporary association with the vehicle as taught by Bryer in order to maintain and track driver metrics and scoring.   

Claims 6 and 20:
	As per claims 6 and 20, Gompert teaches the system and nontransitory computer readable medium of claims 1 and 15 as described above but does not teach wherein the one or more processors are further configured to display a discount based on the driving score.  However, Bryer teaches Providing Rewards Based on Driving Behaviors Detected by a Mobile Computing Device and further teaches, “The reward processing module 234 may also be configured to notify a driver when the driver has earned a driver reward. The reward processing module 234 may notify the driver via, e.g., email, text message, automated phone call, and the like.” (column 23, lines 33-37), “The driving analysis and reward system may analyze the driving data (block 310) and determine a driver score based on the driving data (block 312). The driving analysis and reward system may determine whether to provide a driver reward to the driver based on the driver score or based on successful completion of driving achievements (block 314). If the driving analysis and reward system determines to provide a driver reward (block 316:Y), the driving analysis and reward system may calculate a reward amount based on the driver score or the completed driving achievements (block 318).” (column 24, lines 24-34), and “In FIG. 10J another example of an interface display 1000j of a trip monitoring application is shown. The interface display 1000j may present overall trip performance information at the mobile computing device. As shown by way of example in FIG. 10J, the overall trip performance information may include an overall score 1062 for the driver, an estimated reward 1064 for the current reward period, a previous reward 1066 for the previous reward period, a total number of trips 1068 taken by the user, an overall score comparison 1070 between the user and other drivers, and a list of driving performance metric summaries 1072.” (column 47, lines 25-35).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gompert to include wherein the one or more processors are further configured to display a discount based on the driving score as taught by Bryer in order to incentivize the user to drive safely.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682